DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/768,156 filed on 8/2/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (including dependent claims) and claim 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1,
the motor is choosing between the second braking mode “or” third braking mode (see line 15). And the amended portion of the claim recites that the preset braking time is the sum of the first, second- and third-time interval. it is not clear how the system considers the sum of the three preset time intervals, if there is a choice of braking between second braking and third braking on line 15; since the system is not using all braking modes. For examining purposes, this limitation is broadly interpreted. 
The second braking mode is a plugging braking and the third braking mode is a dynamic braking mode. The plugging braking mode is generally referred to as dynamic braking as well based on the general definition; unless specified that the plugging braking here, in the claim, is referred to reversing-phase braking by generating reverse phase current with respect to a rotating direction of the motor, and the third dynamic braking mode corresponding to the upper-arm switches of the switch pairs being turned off and the lower-arm switches being turned on. Therefore, second braking mode and third braking mode are broadly interpreted. 

Regarding claim 22, the claim mentions, “the preset braking time is constant regardless of a load applied to the motor”. Is it a load applied to the motor or a size of a load generated by a rotating object as mentioned in para 0164? This is a laundry machine where a load refers to amount of weight of water, not to confuse with the load of motor (speed, torque, etc). otherwise this limitation contradicts the last limitation of claim 1 “third time interval based on initial rotational speed of the motor”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-9, 11-12, 14-15, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being taught by Yasuyuki JP 2008-307413.

Regarding claim 1, as best understood, Yasuyuki teaches:
An appliance having a motor (Fig. 1 washing machine with motor 12), the appliance comprising: 
an inverter configured to transfer power applied from an input power source to the motor (Page 7 para 5: inverter circuit 70 to drive the motor 12, thus transferring power from ac input power source shown in Fig 3), the inverter comprising a plurality of pairs of switches, each pair of switches being electrically connected in series to each other and configured to generate a phase corresponding to the pair of switches (Page 7 para 5); and
 an inverter control unit (motor control unit 74 and main control unit 40 together) configured to 
control operation of the inverter motor (Page 7 para 5: motor control unit 74 controls the drive power applied to motor), 
generate a braking command for stopping rotation of the motor in a preset braking time after the braking command is generated (Page 7 para 5: electromagnetic brake means and Page 9 second para: the main control unit 40 wits until 5 seconds after the start of acceleration has elapsed (step S12) …wait until then one second has elapsed (step S14) …after one second has elapsed (STEP S15). Here n is a value that is incremented sequential from n=1 every time step S15 is executed; thus, preset braking time; detection signal input to the main control unit and stopping the energization of the motor is interpreted as a generation of braking command), 
based on the braking command being generated, control the inverter to execute a first braking mode to thereby reduce a rotational speed of the motor in a state in which no current flows in the inverter control unit (Page 8 last paragraph: detection signal input to the main control unit and stopping the energization of the motor is interpreted as a generation of braking command; temporarily stops operation of the motor is interpreted as no current flows in the inverter control unit and Page 12 para 2-4; and brake mechanism 15), and
 based on execution of the first braking mode, control the inverter to execute at least one of a second braking mode or a third braking mode to thereby reduce the rotational speed of the motor and stop rotation of the motor in a state in which a current flows in the inverter control unit (Page 12 para 4-6: then main control unit 40 determines whether or not the rotation speed of the motor 12 is equal to or less than a predetermined threshold based on the detection signal from the rotation detector 75, then if yes, a short circuit where the three-phase lower arms of the switching circuit 72 are turned on simultaneously),
wherein the first braking mode is a redundant braking mode to be executed for a first-time interval (Page 8 last para: stops the energization of the motor 12 and stops the operation; thus all switches of the inverter that energize the motor are turned off), the second braking mode is a plugging braking mode to be executed for a second time interval (Page 12 last para: the rotation of the motor is quickly stopped by the operation of the short-circuit brake. If the motor is topped (YES), display canceled, thus rotational speed of the motor becomes less than or equal to a second speed that is less than the first speed; stopping is less than a predetermined threshold), and the third braking mode is a dynamic braking mode to be executed for a third time interval (Page 12 para 4-6: then main control unit 40 determines whether or not the rotation speed of the motor 12 is equal to or less than a predetermined threshold based on the detection signal from the rotation detector 75, then if yes, a short circuit where the three-phase lower arms of the switching circuit 72 are turned on simultaneously; thus third braking mode as dynamic braking mode), 
wherein the preset braking time corresponds to a sum of the first-time interval, the second time interval, and the third time interval (Page 7 para 5: electromagnetic brake means and Page 9 para 2-3 mentions preset braking time of 5 sec, 10 sec, etc.: the main control unit 40 waits until 5 seconds after the start of acceleration has elapsed (step S12) …wait until then one second has elapsed (step S14) …after one second has elapsed (STEP S15). Here n is a value that is incremented sequential from n=1 every time step S15 is executed; thus, preset braking time), and 
wherein the inverter control unit is configured to set the third time interval based on an initial rotational speed of the motor at a time point at which the braking command is generated (Page 9 second para mentions that “after the start of acceleration has elapsed..” thus base on initial rotational speed, and para 4, brake mechanism operated and Page 13 2nd para).

Regarding claim 2, Yasuyuki teaches:
The appliance of claim 1, wherein the inverter control unit is configured to, in the first braking mode, turn off all of the plurality of pairs of switches (Page 12 para 2: motor forcibly stopped using a short-circuit brake, which is a kind of electromagnetic brake; when power is removed and short across the motor it causes a braking effect and the short allows a high current to flow creating a magnetic field to produce the braking effect).

Regarding claim 4, Yasuyuki teaches:
The appliance of claim 1, wherein each pair of switches comprise an upper-arm switch and a lower-arm switch that are electrically connected in series to each other (Fig. 3), and wherein the inverter control unit is configured to, in the third braking mode,  turn off all of the upper-arm switches of the plurality of pairs of switches and turn on all of the lower-arm switches of the plurality of pairs of switches (Page 12 para 4-6: then main control unit 40 determines whether or not the rotation speed of the motor 12 is equal to or less than a predetermined threshold based on the detection signal from the rotation detector 75, then if yes, a short circuit where the three-phase lower arms of the switching circuit 72 are turned on simultaneously).

Regarding claim 6, Yasuyuki teaches:
The appliance of claim 1, wherein the inverter control unit is configured to control the inverter to 

Regarding claim 7, Yasuyuki teaches:
The appliance of claim 6, wherein the inverter control unit is configured to control the inverter to execute the second braking mode until the rotational speed of the motor becomes less than or equal to a second speed that is less than the first speed (Page 12 last para: the rotation of the motor is quickly stopped by the operation of the short-circuit brake. If the motor is topped (YES), display canceled, thus rotational speed of the motor becomes less than or equal to a second speed that is less than the first speed; stopping is less than a predetermined threshold).  

Regarding claim 8, Yasuyuki teaches:
The appliance of claim 7, wherein the inverter control unit is configured to, based on completion of the second braking mode, control the inverter to execute the third braking mode until the motor stops rotating (Page 13 first para: blocking or transition to a pause state).  

Regarding claim 9, Yasuyuki teaches:
The appliance of claim 1, wherein the inverter control unit is configured to execut

Regarding claim 11, Yasuyuki teaches:
The appliance of claim 9, wherein the inverter control unit is configured to decrease the time interval, for executing the third braking modend para). 

Regarding claim 12, Yasuyuki teaches:
The appliance of claim 1, wherein the inverter control unit is configured to, based on the preset braking time, set each of a first time interval for executing the first braking mode, a second time interval in for executing the second braking mod

Regarding claim 14, Yasuyuki teaches:
The appliance of claim 12, wherein the inverter control unit is configured to set the first time interval based on a difference between the preset braking time and a predetermined time value (Page 9 para 2-3). 

Regarding claim 15, Yasuyuki teaches:
The appliance of claim 12, wherein the inverter control unit is configured to: detect the initial rotational speed of the motor at a time point at which the braking command is generated, and set the first time interval, the second time interval, and the third time interval based on the initial rotational speed of the motor (Page 9 para 2-3). 

Regarding claim 20, Yasuyuki teaches:
The appliance of claim 4, wherein the inverter control unit is configured to control the inverter to execute the third braking mode based on execution of the second braking mode (Page 13 1st para).

Regarding claim 22, as best understood, Yasuyuki teaches:
The appliance of claim 1, wherein the preset braking time is constant regardless of a load applied to the motor (Page 9 last para: even when it is determined that the load amount is not small, operation is performed based on 2-4 para; thus regardless of a load).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Yasuyuki JP 2008-307413 in view of Yukinori JP 2017123767.

Regarding claim 3, Yasuyuki teaches in page 13 para 4: the short-circuit brake is used in the above embodiment, other types of electromagnetic brakes such as a regenerative brake and a discharge brake may be used.
Yasuyuki doesn’t explicitly teach wherein the inverter control unit is configured to, in the second braking mode, control the inverter to generate a reverse phase current with respect to a rotating direction of the motor.  
However Yukinori with respect to Fig. 53, Page 27, fifth control pattern, shows an example of a control pattern where the pulsator 13 and the drum are rotated in the reverse direction; therefore the inverter generates a reverse phase current with respect to a rotating direction of the motor. 
Given the teaching of Yukinori it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control pattern where the pulsator and the drum are rotated in the reverse direction, by generating reverse phase current with respect to a rotating direction of the motor into the braking control method of Yasuyuki in order to aid the washing operation and the rinsing operation of the washing machine. 

Regarding claim 5, Yasuyuki teaches:
 The appliance of claim 3, wherein the inverter control unit is configured to control the inverter to execute the third braking mode based on execution of the second braking mode (Page 13 1st para).

Claims 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Yasuyuki JP 2008-307413.

Regarding claims 16 and 21, Yasuyuki teaches:
The appliance of claim 1, wherein the inverter control unit is configured to: 
set each of the second time interval and the third time interval based on the initial rotational speed of the motor (Page 9 2-4 para Page 13 2nd para); but does not specifically teach: 
set the first time interval based on a difference between the preset braking time and a sum of the second time interval and the third time interval.
However, a person of ordinary skill in the art would determine based Page 9 para 2-3, where it mentions “ preset braking time of 5 sec, 10 sec, etc.: the main control unit 40 waits until 5 seconds after the start of acceleration has elapsed (step S12) …wait until then one second has elapsed (step S14) …after one second has elapsed (STEP S15) where n is a value that is incremented sequential from n=1 every time step S15 is executed”, that the first preset time is a difference between the total preset braking time and the second plus third braking time.
Therefore, it would have been obvious to provide the control unit to have the first time interval based on a difference between the total preset time and the second and third time intervals in order to permit the total braking time to be equal to the total predetermined time interval.

Regarding claim 17, Yasuyuki teaches:
The appliance of claim 16, wherein the inverter control unit is configured to decrease the third time interval based on an increase of the initial rotational speed (Page 9 para 3).  

Regarding claim 18, Yasuyuki teaches:
The appliance of claim 16, wherein the inverter control unit is configured to: based on the initial rotational speed, determine a magnitude of current (duty ratio of the PWM signal interpreted as the magnitude of current) corresponding, the current flowing in the inverter control unit in the third braking mod

Regarding claim 19, Yasuyuki teaches:
The appliance of claim 16, wherein the inverter control unit is configured to: store information related to at least one of a limit temperature or a limit current of the inverter (duty ratio of the PWM signal interpreted as the limit current) and the inverter control unit and set at least one of the first time interval, the second time interval, or the third time interval based on the stored information and the initial rotational speed (Page 9 para 2-3).  

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

	Applicant has argued page 1 that the “preset braking time corresponds to a sum of the first time interval, the second time interval, and the third time interval and the third time interval is based on an initial rotation speed of the motor”.
	Examiner disagrees. According to claim 1, the motor is choosing between the second braking mode “or” third braking mode (see line 15). And the amended portion of the claim recites that the preset braking time is the sum of the first, second- and third-time interval. it is not clear how the system considers the sum of the three preset time intervals, if there is a choice of braking between second braking and third braking on line 15; since the system is not using all braking modes. Further page 9 second para mentions after the start of acceleration, 5 sec at step S13, 1 sec at step S14, 1 sec at step S15. Thus, the third braking time is based on initial speed of the motor since it mentions at the beginning of the para “after the start of acceleration”.

Applicant further argued that the motor control unit 74 is not configured to “set the third time interval based on initial rotational speed of the motor at a time point at which the braking command is generated”.
Examiner disagrees. Page 8, then 12 states the execution of braking time once the dewatering is executed. Page 9 second para mentions that “after the start of acceleration has elapsed..” thus based on initial rotational speed, and para 4, brake mechanism operated and Page 13 2nd para).

Therefore, claims are not allowable over prior arts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Itoh to US 9,013,124 teaches in Figs 1-4 a braking scheme where the controller applies pulse width modulation signals to the inverter to control phases of the motor. During braking, the motor generates a reverse current or negative current  when this occurs, the controller closes switch S of discharge circuit so as to activate the current mirror by coupling the drain of transistor. This allows the reverse current or negative current to be discharged. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        11/18/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846